Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 28, 2020

                                      No. 04-20-00419-CR

                         Mindy Star ALFARO a.k.a. Mindy Star Lynch,
                                        Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR8159
                        The Honorable Jennifer Pena, Judge Presiding


                                         ORDER

        On February 21, 2019, Mindy Star Alfaro a.k.a. Mindy Star Lynch pled nolo contendere
to possession of a controlled substance and was placed on deferred adjudication community
supervision for three years. On August 26, 2019, the State filed an amended motion to adjudicate
Alfaro’s guilt. On July 22, 2020, the trial court revoked Alfaro’s deferred adjudication
community supervision, found her guilty of possession of controlled substance, and sentenced
her to six months in prison. The same day, the trial court signed a certification of defendant’s
right to appeal stating Alfaro had “waived the right to appeal.” See TEX. R. APP. P. 25.2(a)(2)
(requiring the trial court to enter a certification of the defendant’s right to appeal each time it
enters a judgment of guilt or other appealable order). Thereafter, Alfaro timely filed a notice of
appeal.

        We are obligated to review the record to determine if a trial court’s certification is
defective. Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005). A certification is
defective if it proves to be inaccurate when compared with the record. Id. at 614. Here, nothing
in the clerk’s record shows that Alfaro waived her right to appeal the revocation proceeding.
Furthermore, in Hargesheimer v. State, 182 S.W.3d 906, 913 (Tex. Crim. App. 2006), the
Texas Court of Criminal Appeals held that even when a defendant originally enters into a plea-
bargain agreement for deferred adjudication, when the defendant appeals from a revocation
proceeding, Texas Rule of Appellate Procedure 25.2 will not restrict her right to appeal. Id.
“Under this circumstance, the trial judge must check the box on the certification form indicating
that the case ‘is not a plea-bargain case, and the defendant has the right to appeal.’” Id.
        Appellant’s counsel has already filed an Anders brief and a motion to withdraw in this
appeal. After an appellant’s brief has been filed, the trial court may amend a certification only
when we grant it leave to do so and under the terms we prescribe. See TEX. R. APP. P. 25.2(f).
Accordingly, we ORDER the trial court to complete an amended certification designating this
case as “not a plea-bargain case” on or before November 9, 2020. We also ORDER the trial
court clerk to file a supplemental clerk’s record containing the trial court’s amended certification
on or before November 16, 2020.




                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2020.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court